 AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                        Sheet 1




                                              United States District Court
                                                         District of Massachusetts
              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                     V.


               ALEJANDRA EULALIA BAEZ ARIAS,                                      Case Number: 1:           18 CR 10276        -   IT     -   1

                                                                                  USM Number:             01059-138

                                                                                     James J. CIpoletta
                                                                                  Defendant's Attorney
 THE DEFENDANT:

 0 pleaded guilty to count(s)             1

 • pleaded nolo contendere to count(s)
   which was accepted by the court.
 • was found guilty oncount(s)
   after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                     Nature of Offense                                                        Offense Ended             Count
42 U.S.C. § 408(a)                False Representation of a Social Security Number                               10/27/14
 (7)(B)




       The defendant is sentenced as provided in pages 2 through                         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found not guilty oncount(s)
^ Count(s)                                                0 is     • are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered topay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                          6/6/2019
                                                                         Date of ImpositioD of Judgment




                                                                         Si^ature of Judge

                                                                                  The Honorable Indira Talwani

                                                                                  U.S. District Judge
                                                                         Name and Title of Judge




                                                                         Date
AO 24SB (Rev. 11/16) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                         Judgment —Page   2   of
 DEFENDANT: ALEJANDRA EULALIA BAEZ ARIAS,
 CASE NUMBER: 1: 18 CR 10276                           - IT     - 1

                                                                IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:         15 month(s)




     •      The court makes the following recommendations to the Bureau of Prisons:




     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:

         •      at                                 •     a.m.     •   p.m.       on
         •      as notified by the United States Marshal.

    •    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •      before 2 p.m. on                                             .
         •      as notified by the United States Marshal.

         •      as notified by the Probation or Pretrial Services Office.



                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                             to

                                                       , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL



                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                        Judgment—Page     O    of
DEFENDANT: ALEJANDRA EULALIA BAEZ ARIAS,
CASE NUMBER: 1: 18 CR 10276 - IT - 1
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for aterm of:                            3 yeaifs)




                                                    MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refntin from any unlawfuluse of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               • The above drug testing condition is suspended,based on the court's determinationthat you
                  pose a low risk of future substance abuse, (check ifapplicable)
4.       0 You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
5.       • You must complywith the requirements of the Sex OffenderRegistration and Notification Act (42 U.S.C. § 16901,                  as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You must participate in an approved program for domestic violence, (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page                 of
DEFENDANT; ALEJANDRA EULALIA BAEZ ARIAS.
CASE NUMBER:               1: 18 OR 10276              - IT   - 1

                                       STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with),you mustnotify the probationofficerat least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipatedcircumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions ofyour supervisionthat he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment,unless the probation officer excuses you from
      doing so. If you do not have full-time employmentyou must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to imanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchalmsor tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization),the probation officer may
      requireyou to notifythe person about the risk and you must complywith that instruction. The probationofficermay contactthe
      person and confirmthat you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officerhas instructed me on the conditions specifiedby the court and has providedme with a writtencopy of this
judgment containing these conditions. For further informationregarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 245B{Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                             Judgment—Page          of
DEFENDANT: ALEJANDRA EULALIA BAEZ ARIAS.
CASE NUMBER:                                          - IT - 1

                                        SPECIAL CONDITIONS OF SUPERVISION



   1. Ifsubject to a final order of deportation, you must leave the United States and are not to return without prior permission
   of the Secretary of the Department of Homeland Security.
   2. You must use your true name and are prohibited from the use of any false identifying information which includes, but is
   not limited to, any aliases, false dates of birth, false social security numbers, and incorrect places of birth.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                             Judgment — Page
DEFENDANT: ALEJANDRA EULALIA BAEZ ARiAS,
 CASE NUMBER:              ^        CR 10276            - IT         - 1
                                               CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                   JVTA Assessment*                                               Restitution
 TOTALS            $ 100.00



 •    The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case(A0245C) will be entered
      after such determination.


 •    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive anapproximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                            Total Loss**             Restitution Ordered           Priority or Percentage




 TOTALS                                                                                     0.00     $




 •     Restitution amount ordered pursuant to plea agreement $

 •     Thedefendant must pay interest on restitution and a fine of more than S2,500, unless therestitution or fine is paid in lull before the
       fifteenth day afterthe date ofthe judgment, pursuant to 18U.S.C. § 3612(f). All of the payment options on Sheet6 maybe subject
       to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       •    the interest requirementis waived for the            •       fine   •   restitution.
       •    the interest requirement for the        •     fine       •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings forthe total amount oflossesarerequired under Chapters 109A, 110, llOA, and 113A of Title 18for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                                  Judgment — Page             of

 DEFENDANT: ALEJANDRA EULALIA BAEZ ARIAS.
 CASE NUMBER:               1: 18 CR 10276                  - IT    - 1

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay,payment of thetotal criminal monetary penalties is dueas follows:
 A     0    Lump sumpayment of $           100.00                   due immediately, balance due

            •     not later than                                          ,or
            •     in accordance with •        C,        •    D,    •      E,
                                                                          E, or
                                                                             or     •   F below; or

 B    •     Payment to begin immediately (may be combined with                    DC,        • D,or        • F below); or

 C    •     Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months oryears), to commence                            (e.g., 30 or 60 days)after the date of this judgment; or

 D    •     Payment in equal                            (eg., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months oryears), to commence                           (e.g., 30 or 60days) after release from imprisonmentto a
            term of supervision; or

 E     •    Payment duringthe term of supervised release will commence within                                  (eg., 30 or 60 days) after release from
            imprisonment. Thecourt will setthepayment plan based onanassessment of the defendant's ability to payat thattime; or
 F     •    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period ofimprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau ofPrisons' Inmate
 Financial Responsibility Program, are madeto the clerkof the court.

 Thedefendant shall receive creditforall payments previously made toward anycriminal monetary penalties imposed.



 •     Joint and Several

       Defendantand Co-DefendantNames and Case Numbers (including defendant number). Total Amount,Joint and SeveralAmount,
       and corresponding payee, if appropriate.




 •     The defendant shall pay the cost ofprosecution.

 •     The defendant shall pay the following court cost(s):

 •     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall beapplied inthe following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6)community restitution, (7) JVTA assessment, (8)penalties, and (9) costs, including cost ofprosecution and court costs.
